PER CURIAM.
Appellant was convicted of aggravated battery pursuant to section 784.045, Florida Statutes (1998), a second degree felony, which has a maximum punishment of fifteen years imprisonment. See § 775.082(3)(c), Fla. Stat. (1998). However, the trial court sentenced her to thirty years as a prison releasee reoffender. The state concedes that the court erred, as under the Prison Releasee Reoffender Act the mandatory sentence of a second degree felony is also fifteen years. See § 775.082(8)(a)2.c.
Reversed and remanded for resentenc-ing.
STONE, WARNER and POLEN, JJ., concur.